Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 3 May 2022 have been entered. Claims 1, 7-12 have been amended. No claims have been canceled.  No claims have been added. Claims 1-14 are still pending in this application, with claims 1, 13, and 14 being independent.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 line 11 recites manner that software key.  The Examiner recommends manner that a software key.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (“Kilpatrick”, US Pre-Grant Publication 20100064244 A1), in view of Tichauer et al. (“Tichauer”, US Pre-Grant Publication 20170076699 A1).

Regarding claim 1, Kilpatrick discloses an information processing apparatus (Kilpatrick Abstract) comprising: 
a first display screen and a second display screen that are capable of displaying information (Kilpatrick Fig. 1, Abstract); and
a processor configured (Kilpatrick [0007] discloses an electronic device with a processor that executes software applications that modify a graphical user interface based on the folding configuration.) to:
detect switching between a first mode and a second mode, the first mode being a mode in which information is displayed on the first display screen (Kilpatrick (Fig. 27 [0145]) illustrates a three panel (display) portable device in a fully folded configuration.  Only a single panel is active.), the second mode being a mode in which information is displayed on the first display screen and the second display screen (Kilpatrick (Fig. 28 [0146]) illustrates a three panel (display) portable device where all three panels are active.); and 
control whether enlarged display or additional display is performed in accordance with a change in an orientation of the first display screen or an operation of specifying the information displayed on the first display screen, the enlarged display being such that the information displayed in the first mode is enlarged and displayed also on the second display screen, the additional display being such that related information related to the information displayed in the first mode is additionally displayed on the second display screen. (Kilpatrick [0145]-[0147] illustrates a keyboard (Fig. 27) displayed on a portion of a single display when the device is fully folded and only showing a single display.  Kilpatrick (Fig. 28) illustrates the device in portrait mode with three active displays.  The keyboard has been rotated and expanded to cover an entire panel (2802).  Kilpatrick (Fig. 29) illustrates the device in landscape mode with three active displays.  The keyboard has been rotated and expanded to reside on all three active displays (2908), (2910), (2912).  See also Figs. 39-41.)

Kilpatrick does not describe the change or the operation being performed in a certain time including a time point at which the processor detects switching from the first mode to the second mode.
However, these features are well known in the art as taught by Tichauer. For example, Tichauer discloses the change or the operation being performed in a certain time including a time point at which the processor detects switching from the first mode to the second mode.  (Tichauer (Fig. 1A, 1B [0040]) illustrates a screen rotated from landscape to portrait.  Tichauer discloses a switching time period where a change in orientation must be maintained for a certain period of time does not change the orientation of the images.  Tichauer (Fig. 3 (352) illustrates a processor.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device with Tichauer’s screen controller because with Tichauer’s screen controller, rapid changes in the orientation of the portable computing device may mean that the user is moving, such as walking, jogging, or perhaps riding in a vehicle. The rapid orientation changes may not be deliberate.  [0040]

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick further teaches the information processing apparatus according to Claim 1, wherein the change in the orientation of the first display screen indicates changing a closer side between a long side and a short side of the rectangular first display screen, the closer side having a direction closer to a horizontal direction.  (Kilpatrick [0145]-[0147] illustrates a keyboard (Fig. 27) displayed on a portion of a single display when the device is fully folded and only showing a single display.  The single display is in landscape mode – the short side of the panel closer to horizontal.
Kilpatrick (Fig. 28) illustrates the device in portrait mode with three active displays.  The keyboard has been rotated and expanded to cover an entire panel (2802).  The short side of the single display has been rotated to be perpendicular to horizontal.)

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick further teaches the information processing apparatus according to Claim 2, wherein the display controller exerts control in such a manner that, when the closer side is changed between the long side and the short side of the first display screen in the certain time, the enlarged display is performed, the closer side having a direction closer to the horizontal direction.  (Kilpatrick [0145]-[0147] illustrates a keyboard (Fig. 27) displayed on a portion of a single display when the device is fully folded and only showing a single display.  The single display is in landscape mode – the short side of the panel closer to horizontal.
Kilpatrick (Fig. 28) illustrates the device in portrait mode with three active displays.  The keyboard has been rotated and expanded to cover an entire panel (2802).  The short side of the single display has been rotated to be perpendicular to horizontal.)

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick further teaches the information processing apparatus according to Claim 1, wherein the operation of specifying the information displayed on the first display screen indicates a touch or swipe operation on any area on the first display screen.  (Kilpatrick (Fig. 34 [0153]-[0154]) illustrates dragging (swiping) an icon from a first screen to a second screen.  A portion of the icon may be displayed on both the left screen and the center screen.)

Regarding claim 5, in light of the rejection in claim 4, the apparatus in claim 5 is similar and implemented with the apparatus in claim 4. Therefore, claim 5 is rejected for the same reason as claim 4.
 
Regarding claim 6, in light of the rejection in claim 4, the apparatus in claim 6 is similar and implemented with the apparatus in claim 4. Therefore, claim 6 is rejected for the same reason as claim 4.

Regarding claim 13, Kilpatrick discloses a non-transitory computer readable medium (Kilpatrick Fig. 8 (832)) storing a program (Kilpatrick Fig. 8 (833) software) causing a computer to execute a process for information processing. (Kilpatrick [0007] discloses an electronic device with a processor that executes software applications that modify a graphical user interface based on the folding configuration.)
In light of the rejection of claim 1, the remaining limitations for the apparatus in claim 13 are similar and implemented with the apparatus in claim 1. Therefore, the remaining limitations in claim 13 are rejected for the same reason as claim 1.

Regarding claim 14, in light of the rejection in claim 1, the apparatus in claim 14 is similar and implemented with the apparatus in claim 1. Therefore, claim 14 is rejected for the same reason as claim 1.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (“Kilpatrick”, US Pre-Grant Publication 20100064244 A1), in view of Tichauer et al. (“Tichauer”, US Pre-Grant Publication 20170076699 A1), in view of Kim (US Pre-Grant Publication 20150097755 A1).

Regarding claim 7, the claimed invention for claim 4 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick and Tichauer do not describe the information processing apparatus according to Claim 4, wherein, when the touch or swipe operation is performed in the area of the first display screen in the certain time, the processor exerts control in such a manner that the enlarged display is performed.
However, these features are well known in the art as taught by Kim. For example, Kim discloses the information processing apparatus according to Claim 4, wherein, when the touch or swipe operation is performed in the area of the first display screen in the certain time, the processor  exerts control in such a manner that the enlarged display is performed.  (Kim (Fig 7a) illustrates a single screen configuration of a two screen portable device.  A two screen configuration is illustrated in Fig 7c.  Kim (Fig. 7a [0137]) illustrates a zoom-in command.
Kim [0174] discloses timing for zooming an image across two displays.  When the user has zoomed the image in the single screen configuration (Fig. 7b), the user has a predetermined time period to expand the device to the two screen configuration (Fig. 7c).  If the device is expanded to two screens within a predetermined time period, the zoomed image is expanded across the two screens.  If the device is not expanded to two screens within a predetermined time period, the original image (not zoomed) is expanded across the two screens.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device, Tichauer’s screen controller with Kim’s foldable mobile device because Kim’s device enlarges an image across a multi-display device based on timing [0174].

Regarding claim 8, in light of the rejection in claim 7, the apparatus in claim 8 is similar and implemented with the apparatus in claim 7. Therefore, claim 8 is rejected for the same reason as claim 7.

Regarding claim 9, in light of the rejection in claim 7, the apparatus in claim 9 is similar and implemented with the apparatus in claim 7. Therefore, claim 9 is rejected for the same reason as claim 7.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (“Kilpatrick”, US Pre-Grant Publication 20100064244 A1), in view of Tichauer et al. (“Tichauer”, US Pre-Grant Publication 20170076699 A1), in view of Kumar et al. (“Kumar”, US Pre-Grant Publication 20170255320 A1), in view of Lee (US Pre-Grant Publication 20100156939 A1).

Regarding claim 10, the claimed invention for claim 1 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick and Tichauer further teach the information processing apparatus according to Claim 1, wherein, when an operation for editing the information displayed on the first display screen is being performed on the first display screen, 
if a closer side is changed between a long side and a short side of the rectangular first display screen due to the change in the orientation of the first display screen in the certain time, the processor exerts control in such a manner that a first keyboard for character input is displayed on the second display screen. (Kilpatrick (Fig. 28) illustrates the device in portrait mode with three active displays.  The keyboard has been rotated and expanded to cover an entire panel (2802).  It would have been obvious for Kilpatrick to place the keyboard on display (2806) if display (2806) were in the position of display (2802).  Kilpatrick (Fig. 29) illustrates the device in landscape mode with three active displays.  The keyboard has been rotated and expanded to reside on all three active displays (2908), (2910), (2912).  Tichauer (Fig. 1A, 1B [0040]) illustrates a screen rotated from landscape to portrait.  Tichauer discloses a switching time period where a change in orientation must be maintained for a certain period of time does not change the orientation of the images.)

Kilpatrick and Tichauer do not describe character input is displayed on a display screen as exception handling.
However, these features are well known in the art as taught by Kumar. For example, Kumar discloses character input is displayed on a display screen as exception handling.  (Kumar [0037] uses an event and an interrupt to display a virtual keyboard on a touch-enabled display.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device, Tichauer’s screen controller with Kumar’s virtual input device using a second touch-enabled display because with Kumar’s device, the redirector and emulator module (REM) runs in an autonomous fashion and convert XY co-ordinates or handwritten gestures to a specific key code [0038].

Kilpatrick, Tichauer, and Kumar do not describe if the closer side is not changed in the certain time, the processor exerts control in such a manner that software key and a second keyboard for character input are displayed on the second display screen, the closer side having a direction closer to a horizontal direction, 
the software key indicating a function of editing the information.
However, these features are well known in the art as taught by Lee. For example, Lee discloses if the closer side is not changed in the certain time, the processor exerts control in such a manner that software key and a second keyboard for character input are displayed on the second display screen, the closer side having a direction closer to a horizontal direction (Lee (Fig. 4 [0050]) renders a virtual keyboard on a portable device based on the orientation of the portable device (204).  If the orientation of the portable device is maintained, the virtual keyboard for that orientation is maintained.  Kilpatrick (Figs. 28-29) illustrates keyboards on multiple screens depending on the orientation.), 
the keyboard indicating a function of editing the information.  (Lee (Figs. 6-7 [0079]) illustrates a keyboard for entry into an internet browser.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device, Tichauer’s screen controller, Kumar’s virtual input device using a second touch-enabled display with Lee’s portable electronic device that determines device orientation because Kilpatrick (Figs. 27-29) illustrate a virtual keyboard, and it would have been obvious for Kilpatrick to provide a text window for typing, as illustrated in Lee (Figs. 6-7). 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (“Kilpatrick”, US Pre-Grant Publication 20100064244 A1), in view of Tichauer et al. (“Tichauer”, US Pre-Grant Publication 20170076699 A1), in view of Kumar et al. (“Kumar”, US Pre-Grant Publication 20170255320 A1), in view of Lee (US Pre-Grant Publication 20100156939 A1), in view of Robinson et al. (“Robinson” US Pre-Grant Publication 20040155869 A1).

Regarding claims 11-12, the claimed invention for claim 10 is shown to be met with explanations from Kilpatrick, Tichauer, Kumar, and Lee above.
Kilpatrick, Tichauer, Kumar, and Lee do not describe the limitations in claim 11: the information processing apparatus according to Claim 10, wherein the first keyboard and the second keyboard receive character input by using different input methods; as further limited by claim 12: the information processing apparatus according to Claim 11, wherein the first keyboard receives character input through typing on a keyboard, and the second keyboard receives character input through a swipe operation.
However, these features are well known in the art as taught by Robinson. For example, Robinson discloses the limitations in claim 11: the information processing apparatus according to Claim 10, wherein the first keyboard and the second keyboard receive character input by using different input methods; as further limited by claim 12: the information processing apparatus according to Claim 11, wherein the keyboard receives character input through typing on a keyboard (Robinson [0093] discloses a tap event on a virtual keyboard which selects a key.), and the second keyboard receives character input through a swipe operation.  (Robinson [0093] discloses a stroke event on a virtual keyboard which includes contact and movement.  The stroke event enables selection of additional functions or special characters.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device, Tichauer’s screen controller, Kumar’s virtual input device using a second touch-enabled display, Lee’s portable electronic device that determines device orientation with Robinson’s enhanced text entry system because Robinson’s system may implement a keyboard in a touch sensitive panel (Abstract).

Response to Arguments
The Applicants’ arguments (pages 10-12 filed 3 May 2022) regarding the objection to the specification title have been fully considered and found persuasive.  The amended title is clearly indicative of the invention to which the claims are directed.  Thus, the objection to the specification title has been withdrawn.

The Applicants’ arguments (pages 10-12 filed 3 May 2022) regarding the objection to the Abstract have been fully considered and found persuasive.  The Abstract has been amended to contain between 50 and 150 words.  Thus, the objection to the Abstract has been withdrawn.

The Applicants’ arguments (pages 11 filed 3 May 2022) regarding the 35 USC 112(f) interpretation of claims 1, 10-12, 14 have been fully considered.
The Applicants amended claims 1, 10-12 to remove detection unit, first input unit, and second input unit.  Thus, claims 1, 10-12 are no longer interpreted under 35 USC 112(f).
Claim 14 remains interpreted under 35 USC 112(f), as confirmed by the Applicants.
No claims were rejected as a result of being interpreted under 35 USC 112(f) in this office action or the office action filed 2/7/2022.

The Applicants’ arguments (pages 12-15 filed 3 May 2022) regarding the 35 USC 103 rejections of claims 1, 13, 14 have been fully considered.
The Applicants argue (page 14 paragraph 1) that Tichauer only includes "a single display screen " instead of "two display screens", and thus Tichauer merely teaches changing an orientation of the images displayed on the display screen.
The Examiner finds this argument moot because Kilpatrick is used to disclose portrait and landscape orientations over two or more screens.  Tichauer is used to disclose the timing requirement for switching between the first and second modes (portrait vs. landscape orientations).

The Applicants argue (page 14 paragraph 2) that 
“Tichauer actually teaches determining whether to "change the orientation of images on the display screen" based on "how frequently the orientation of a portable computing device is changing", 
which is not equivalent to the condition "the change (SE: in orientation) or the operation being performed" in a certain time including a time point at which the processor detects "switching from the first mode to the second mode" as recited in claim 1.
The Examiner respectfully disagrees with the Applicants argument taken as a whole.  The Examiner acknowledges Tichauer [0040] uses a time period to determine the frequency of display orientation change.  However, Tichauer uses the frequency of display orientation change to determine the delay time for changing the orientation of the images.  If the display is quickly changing orientations, Tichauer increases the delay for changing the image orientations.

Thus, the 35 USC 103 rejections of claims 1, 13, 14 have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613